ORDER
PER CURIAM.
Defendant National Casualty Company (“National Casualty” or “Appellant”) appeals from the judgment of the trial court, following a bench trial, in favor of Plaintiff Christopher Dobbs (“Dobbs”) after he was injured in a vehicle accident while working at Bob’s Disposal Company (“Bob’s Disposal”). Bob’s Disposal insured the vehicle under a policy issued by National Casualty. Appellant argues the trial court erred because (1) there was no substantial evidence to support that Dobbs was a “temporary worker” under the policy, (2) the weight of the evidence showed Dobbs was a “temporary worker” under the policy, and (3) the court incorrectly interpreted the “fellow employee” exclusion by finding Dobbs was a “temporary worker.”
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).